Case 1:19-cv-03489-LJL Document 73
                                71 Filed 07/02/20
                                         06/30/20 Page 1 of 2
                                                            1
   Case
    Case1:19-cv-03489-LJL
         1:19-cv-03489-LJL Document
                            Document71-1
                                     73 Filed
                                         Filed07/02/20
                                               06/30/20 Page
                                                         Page21ofof21




Plaintiff's request to stay the case is
GRANTED, and the case is stayed until August
2, 2020. Defense counsel has indicated an
intention of filing a motion to dismiss and for
sanctions under Rule 11. If there is no update
from Plaintiff by the end of the stay period,
Defendant may make its motion on or after
August 2, 2020.

The Clerk of Court is respectfully directed to
close the pending motions at Dkt. Nos. 70 and
71.

SO ORDERED.
7/1/2020
